PER CURIAM.
We affirm Richardson’s conviction and sentence for robbery with a deadly weapon. The trial court was justified in exceeding the guideline recommendation based on Richardson’s repeated violations of probation and community control in this case. Pullens v. State, 516 So.2d 34 (Fla. 2d DCA 1987). We do find, however, that the court erred in imposing costs without notice and the opportunity to be heard. Jenkins v. State, 444 So.2d 947 (Fla.1984). Accordingly, we strike the cost provision without prejudice to the state to seek reassessment in proper fashion.
*714AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH DIRECTIONS.
SCHEB, A.C.J., and LEHAN and HALL, JJ., concur.